Citation Nr: 0420157	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  96-17 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Entitlement to service connection for arthritis of the 
right knee.

3.  Entitlement to service connection for arthritis of the 
left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
October 1979.  He also had other periods of unverified active 
service. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the veteran's claim seeking 
entitlement to service connection for arthritis of both the 
left knee and right knee, and denied entitlement to service 
connection for congenital spondylolisthesis (claimed as back 
disability).  

In October 1996, the veteran appeared and testified at a 
personal hearing before a Hearing Officer at the RO.  A 
transcript of that hearing is of record.

In June 1997, the Board remanded the issues for a personal 
hearing before a Member of the Board.  In September 2002, the 
veteran appeared and testified at a personal hearing before 
the Board.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  In a January 1980 decision, the RO denied the veteran 
service connection for congenital spondylolisthesis (claimed 
as a back disability). 

2.  Evidence submitted subsequent to the January 1980 RO 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The veteran's service medical records document his 
complaints of back pain during service.

4.  The veteran currently has degenerative spondylolisthesis 
of the spine.

5.  Competent medical evidence of record has shown that the 
veteran's degenerative spondylolisthesis of the spine is 
related to his experiences as a parachute jumper in service.    

6.  The veteran's service and post-service medical records 
document his complaints of bilateral knee pain.

7.  The veteran currently has osteoarthritis of the right 
knee and left knee. 

8.  Competent medical evidence of record has shown that the 
veteran's  osteoarthritis of the right knee and left knee is 
related to his experiences as a parachute jumper in service.    


CONCLUSIONS OF LAW

1.  The RO's January 1980 decision which denied service 
connection for congenital spondylolisthesis (claimed as a 
back disability) is final. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302 (2003).
 
2.  Since the RO's January 1980 decision, new and material 
evidence sufficient to reopen the veteran's claim of service 
connection for a back disability has been submitted.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

3.  A grant of service connection is warranted for 
degenerative spondylolisthesis of the spine.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2003).

4.  A grant of service connection is warranted for arthritis 
of the right knee.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2003).

5.  A grant of service connection is warranted for arthritis 
of the left knee.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

According to his DD-214, the veteran was awarded a Parachute 
Badge (Master) and Republic of Thailand Parachute Badge, and 
earned Vietnam Jump Wings.

The veteran's April 1962 re-enlistment examination indicated 
clinically normal lower extremities and spine, other 
musculoskeletal.  According to the report of medical history 
at the time, the veteran never had and did not presently have 
arthritis, or a trick or locked knee.  The report indicated 
that the veteran had a back injury.  A physician's note 
indicated that the veteran had surgery on his back in 1953.  

The veteran's June 1965 and October 1969 annual examination 
reports indicated clinically normal lower extremities and 
spine, other musculoskeletal.  

According to a treatment report dated January 1969, the 
veteran had pressure in the region of the low thoracic spine.  
His physical exam was negative, and range of motion was good.  
No bone pain was noted.  The impression was functional 
complaint which had responded to Valium in the past.  A March 
1969 clinical note indicated that the veteran had back pain 
for approximately four months, with no known injuries.  Upon 
examination, the veteran pointed to the midline of his lower 
thoracic spine as the location of pain, which was a pressure 
sensation.  However, no pain or tenderness was noted on 
palpation.  In November 1973, the veteran complained of pain 
in the lower spine for the past few days.  Slight lumbar 
muscular rigidity was noted at T-10.  

His February 1972 and July 1978 examination reports also 
indicated clinically normal lower extremities and spine, 
other musculoskeletal.  

According to a treatment report dated December 1978, the 
veteran complained of left knee pain.  No prior history of 
arthritis or trauma was noted.  Objective evidence indicated 
a swollen left knee, which was quite tender to palpation or 
motion.  Range of motion was severely limited by pain.  An x-
ray was unremarkable.  A separate clinical record dated 
December 1978 noted that the veteran had a sudden onset of 
left knee pain.  Physical exam noted mild to moderate 
effusion, and no ligamentous laxity.  Follow-up treatment in 
December 1978 revealed very minimal effusion regarding the 
left knee.  The veteran's left knee extension improved, but 
he still experienced tightness and pain.  In January 1979, 
treatment records indicated a diagnosis of left knee 
effusion.  Follow-up treatment indicated improvement, as the 
veteran tolerated more weight bearing with less pain.  A 
March 1979 treatment record indicated that the veteran's left 
knee was doing fine. 

The veteran's September 1979 retirement examination indicated 
clinically normal lower extremities and spine, other 
musculoskeletal.  According to the report of medical history 
at the time, the veteran did have arthritis and recurrent 
back pain, but never had and did not presently have a trick 
or locked knee.  The report indicated a physician's note of 
intermittent back ache, and a period of swelling of the left 
knee.

The veteran received a VA examination in December 1979.  He 
complained of midlow lumbar back pain on rare occasion, 
usually after heavy lifting or working.  At the time, it gave 
him little difficulty, and did not interfere with his life 
style in any way.  The examiner's impression was possible low 
back pain.  A December 1979 radiographic report indicated 
that disc spaces were well preserved.  No abnormal alignment 
was seen, however, the lumbosacral junction was not well seen 
due to slight angulation and underpenetration.  It appeared 
grossly normal, but the examiner noted that he could not rule 
out the possibility of a small degree of spondylolisthesis at 
that level.

In a January 1980 rating decision, service connection for 
spondylolisthesis was denied.  The RO stated that this 
condition was considered to be congenital and there was no 
indication of a back injury in service to show aggravation of 
this disability.

In January 1995, the veteran made a request to reopen his 
claim of service connection for a back condition.  He also 
filed a claim seeking entitlement to service connection for 
arthritis of the right knee and left knee.

In August 1995, Dr. A.Q.C. submitted a letter indicating a 
diagnosis of acute recurrent, post traumatic multiple 
compression fixations and subluxations to the cervical and 
thoracic spine, at levels C1 thru C7, T1 thru T5, with 
myospasm, radiculoneuralgia, myositis and complicated by many 
years of being a paratrooper.  The physician stated that the 
veteran had been treated in his office periodically since 
1985 for this problem.  

In August 1995, Dr. W.C. submitted a statement.  The veteran 
had been a patient of his since April 1995, at which time the 
veteran complained of multiple joint pain.  His diagnosis was 
osteoarthritis of both hips, spondylolisthesis of the lumbar 
spine (Grade I at L5/S1), and lateral epicondylitis.  Dr. 
W.C. noted that his problems were chronic in nature, with the 
exception of the lateral epicondylitis.  

In September 1995, the veteran received a VA examination of 
the joints.  The exam report noted that the veteran had a 27 
year history as a paratrooper in the military.  He had no 
history of fractures during his time as a paratrooper.  
However, he did have one episode where he had an effusion 
develop in his right knee requiring an aspiration.  His 
current complaints included cervical and lumbar back pain, as 
well as bilateral hip pain right greater than left and 
bilateral knee problems with stair climbing and arising from 
a chair.  Upon examination of his right knee, his range of 
motion was 0-120 degrees with mild crepitus.  There was no 
effusion and no joint line tenderness.  He was stable to 
varus and valgus stress.  He had some pain with patella 
compression.  Examination of the left knee showed range of 
motion of 0-130 degrees with no effusion and no joint line 
tenderness.  He had mild crepitus with range of motion.  He 
was stable to varus and valgus stress.  He had mild pain  
with patella compression.  Plane x-rays of both knees 
revealed good maintenance of articular cartilage bilaterally.  
There were small osteophyte on the patella bilaterally.  The 
impression was some mild degenerative changes in the patello-
femoral joints bilaterally.  The examiner stated that 
certainly, these degenerative changes could occur as a normal 
result of aging, however a 27 year history of the type of 
trauma involved in parachuting could certainly cause a 
progression of symptoms.  

In September 1995, the veteran received a VA examination of 
the spine.  The veteran noted that while in the military, he 
injured his back while parachuting.  Over the years the pain 
had gradually increased in nature, and he noted pain in the 
lower back with occasional radiation to the leg on the right.  
He also noted some mild neck pain with radiation into the 
occipital area.  He denied any significant pain radiating to 
his arms and legs, or any weakness of the arms or numbness.  
Upon physical exam, there was no fixed deformity.  Range of 
motion of the cervical spine showed flexion at 50 degrees, 
extension at 30 degrees, lateral bending to 45 degrees, and 
rotation of 90 degrees.  Lumbar spine showed forward flexion 
greater than 90 degrees, extension of 30 , lateral bending at 
45, and rotation at 45 degrees bilaterally.  Review of the 
plane films showed mild degenerative changes in the cervical 
spine with no evidence of fractures.  The lumbar spine showed 
a Grade I spondylolisthesis of L5-S1.  The assessment was 
that the veteran had chronic cervical pain and lumbar pain.  
He had no evidence of a radiculopathy or myelopathy upon 
exam.  He did have evidence of Grade I spondylolisthesis.

According to a December 1995 medical report, the veteran 
reported increased back pain, with pain traveling down the 
left lower extremity.  He reported the pain as pretty much 
constant aching sharp pain in the lumbar spine, traveling 
down in the lower extremities, associated with a numbing and 
tingling sensation.  X-rays of the lumbar spine indicated 
spondylolisthesis of L5 anteriorly over S1.  The impression 
was lower back pain with symptoms of radiculopathy.  Lumbar 
disc disease was ruled out.  According to a December 1995 MRI 
report, the veteran was found to have desiccation of the 
fifth lumbar disc space with marked narrowing of the disc 
space, and both anterior and posterior herniation of the 
disc.  

In his substantive appeal filed April 1996, the veteran 
contended that his spondylolisthesis originated while on 
active duty, and did not exist as a congenital condition 
prior to service.  He argued that his back and bilateral knee 
disorders were caused by the constant jumping while assigned 
as a paratrooper in service.

In October 1996, the veteran appeared and testified at a 
personal hearing before a Hearing Officer at the RO.  The 
veteran's representative clarified that the veteran was 
seeking service connection for a back disability related to 
arthritis and degenerative joint disease, not 
spondylolisthesis.  During the hearing, the veteran recounted 
the symptoms of his back and bilateral knee conditions.

In October 1996, Dr. W.C. submitted a statement.  He 
indicated that the veteran had multiple musculoskeletal 
problems involving the low back, hips, and knees.  Dr. W.C. 
indicated that these degenerative changes could certainly be 
related to his former occupation as a paratrooper.  It was 
his opinion that there was a high probability that multiple 
repeated trauma to the lower extremities from multiple jumps 
contributed to his degenerative changes in his joints.    

In July 1997, Dr. G.L. submitted a statement.  He reviewed 
the veteran's service medical records.  Regarding his low 
back, the veteran complained of both sharp and dull pain that 
was intermittent in nature.  Regarding his knees, the veteran 
complained of intermittent swelling, stiffness and giving way 
of both of the knees.  Objectively, the veteran had lumbar 
paraspinal muscular spasm, and decreased range of motion with 
forward bending.  The veteran had negative effusion regarding 
his knees.  Range of motion was from 0 to 115 degrees.  
Moderate patellofemoral crepitus with range of motion was 
noted, with pain to palpation over the medial and lateral 
joint line spaces.  X-rays of the lumbar spine showed 
narrowing of L5-S1 with associated spondylolisthesis.  X-ray 
impression was lumbar degenerative disc disease.  The 
clinical impression was bilateral osteoarthritis of the 
knees, and lumbar degenerative disc disease without 
significant radiculopathy.  Dr. G.L.'s commented that the 
veteran's current diagnosis and disabilities were directly 
associated with his occupational employment as an airborne 
trooper with documentation and treatment while in service.

In October 1997, the veteran received a VA examination of his 
joints.  Objective findings upon right knee examination 
indicated five degrees hyperextension, and 
0-110 degrees flexion.  Left knee flexion was 0-105.  There 
was no effusion of either knee.  X-rays revealed bilateral, 
very mild narrowing of the articular cartilage 
tricompartmentally.  There was no evidence of any other bony 
abnormalities.  The examiner's impression was that there was 
no specific episode of trauma and he was hard-pressed to 
relate the veteran's long history of knee pain to his 
activities in service.  It was possible that he sustained 
multiple episodes of microtrauma to his articular cartilage 
while in service and it had led to gradual degeneration of 
his articular surface, although he did not have significant 
degenerative changes on his radiographs.

In September 2002, the veteran appeared and testified at a 
personal hearing before the Board.  He recounted his jumping 
activities as a paratrooper in the service.  He indicated 
that he suffered injury and pain after these jumps, but that 
he did not seek lots of medical attention because he did not 
want to be taken off jump status.  He had a family to support 
and wanted to remain an airborne soldier.  The veteran stated 
that following discharge in October 1979, his knee pain 
continued.  The veteran also recounted symptoms of his back 
condition, and explained that he had lower back pain 
following his discharge.  He noticed pain going his legs by 
the early to mid-eighties.

In May 2003, the Board requested an independent medical 
expert (IME) opinion regarding the etiology of the veteran's 
bilateral knee condition and back condition.  The expert was 
asked to answer whether it was at least as likely as not that 
any knee or back disorder that the veteran may have had was 
the result of his experience as a parachute jumper in 
service, from 1966 to 1979.




In May 2004, Dr. T.L. submitted an IME opinion.  The 
physician noted that the veteran attended parachute jumping 
school beginning in September 1953, and he continued with 
this activity until discharge in 1979.  The veteran indicated 
that during that time, he was involved in approximately 
between 3,000 and 4,000 parachute jumps.  With a T7-type 
parachute, he reported considerable shock with both opening 
the parachute and landing.  He reported that jumpers might 
bounce three feet back into the air and were often landing at 
about 30 miles per hour.  There were times when he became 
almost unconscious upon a hard landing.  With newer T10 
parachutes, the veteran indicated that landings were 
improved, but still rough.
The veteran recounted that he did not report any injuries 
formally after jumps because he did not want to lose his jump 
pay, which went towards supporting his family.  

Dr. T.L. reviewed the veteran's entire medical record.  
Regarding the veteran's knees, very little reference was 
found to any knee injuries.  There was one documented episode 
of pain on active duty associated with swelling.  Work up at 
the time revealed no infection.  Instead upon aspiration, 
apparently he had a bloody effusion.  A recent evaluation 
indicated knee effusions.  The veteran was noted to have 
crepitus with patellofemoral movement and he reported pain 
getting in and out of chairs.  The physician indicated that 
the diagnosis based on review of the testimony and records 
was consistent with patellofemoral arthritis.  Most 
frequently, this developed in concert with or in association 
with a more generalized degenerative arthritis.  Dr. T.L. 
indicated that the etiologies of degenerative arthritis can 
be genetic, chronic overload as in obesity, or post-
traumatic.  Dr. T.L. cited textbook and medical references.  
He noted that the veteran's x-ray evidence of calcifications 
near the patellar and quadriceps tendons of both knees 
supported a repetitive injury model where the tendons are 
stressed, with possible small tears occurring within their 
substance, and these tears over time were repaired with 
abnormal tissue, which was later calcified.  

Dr. T.L. stated that he believed the veteran's contention of 
recurring high stresses on the knee joints over a prolonged 
period of time, resulting in micro and eventually macro 
trauma that initially may have not been apparent on x-ray.  
The physician also stated that the veteran's claim of working 
through his pain and avoiding medical grounding to maintain 
his jump pay status was quite believable and consistent with 
the attitude of career military people.  Dr. T.L. concluded 
that he 
felt that the veteran's diagnosis of chondromalacia patella 
and mild to moderate degenerative arthritis was indeed 
service-connected.
 
Regarding the veteran's back pain, Dr. T.L. noted that the 
veteran had spondylolisthesis.  He noted that military rules 
did not allow service connection for spondylolisthesis 
because it was congenital or developmental.  Dr. T.L. further 
stated that this condition did not always seem to be painful, 
therefore an adult might not be aware that he had a problem 
until there was some injury that precipitated a physician 
visit and the taking of an x-ray.  Dr. T.L. stated that it 
appeared that currently the veteran's back pain was activity-
related.  Noting a medical journal study of 20,000 parachute 
jumps by military personnel, Dr. T.L. noted that the journal 
article indicated the majority of types of injuries sustained 
in parachuting were sustained in landings.  The article 
identified some fractures of the lumbar spine and sprains of 
the erector spiny muscles, but did not specifically address 
spondylolisthesis.

Upon review of the veteran's record, Dr. T.L. noted the 
veteran's complaints of back pain in March 1969 and again in 
November 1973.  Based on some of the veteran's testimony 
about an x-ray made by a chiropractor, Dr. T.L. believed that 
the veteran may have had some compression fractures of his 
thoracic spine, which was the site of his earlier reported 
symptoms and a finding of some spasms.  

Dr. T.L. noted that from more recent medical records of 1995 
and 1997, the spinal exams would suggest degenerative disc 
disease.  It was unclear whether the veteran's 
spondylolisthesis was degenerative or due to a pars 
interarticularis defect that would imply that it was 
developmental.  He indicated that etiologies can be 
developmental and can be traumatic .  Dr. T.L. did not 
believe a trauma etiology fit the veteran's case.  Dr. T.L. 
also stated that the etiology of spondylolisthesis can be 
related to degenerative disc disease which occurred because 
as the disc at L5-S1 failed, stresses were placed on the 
facet joints posteriorly, which then would wear out and 
hypertrophy.

Dr. T.L. noted that if the veteran were to have had a 
developmental spondylolisthesis at L5-S1, this often was 
asymptomatic until a traumatic event.  He noted that the 
veteran had indeed documented a history during his military 
career of back pain.  X-rays apparently were not helpful at 
the time, indicating that over time there had been 
progression or deterioration of the L5-S1 disc.  

In conclusion, Dr. T.L. stated that he believed that the 
veteran should be granted service connection for degenerative 
arthritis of his knees and for what he believed was 
degenerative spondylolisthesis of his spine.  Dr. T.L. noted 
that if the veteran's spondylolisthesis had been medically 
documented to be developmental, then he has had service-
connected degenerative disc disease aggravating a pre-
existing condition. 

Analysis

	I.	Notification of VCAA Requirements

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  

As set forth below, because the veteran has been granted the 
benefits he was seeking (service connection for arthritis of 
the right knee and left knee, and service connection for 
degenerative spondylolisthesis of the spine), it is 
determined that the Veterans Claims Assistance Act of 2000 
(VCAA) has been complied with.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).  

II.	Whether new and material evidence has been 
presented to reopen a claim of entitlement 
to service connection for a back 
disability.

A determination on whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider an underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the RO's action, the Board must initially 
address the question of whether new and material evidence has 
been presented to reopen the claim of service connection for 
a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003). 

Under 38 C.F.R. § 3.156(a) (2001), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  
 
The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  In this 
case, the amended definition of new and material evidence 
does not apply to the veteran's claim, which was received at 
the RO in January 1995.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).
 
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).
 
In January 1980, the RO issued a decision that denied service 
connection for congenital spondylolisthesis (claimed as a 
back disability).  Under applicable law and VA regulations, 
that decision is final, and the veteran's claim may not be 
reopened and reviewed unless new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
20.302 (2003).
 
It is determined that the veteran has submitted new and 
material evidence since the January 1980 decision, in order 
to reopen his claim.  Since that time, in July 1997, Dr. G.L. 
submitted a statement after reviewing the veteran's service 
medical records.  Upon study of the veteran's spinal x-ray, 
Dr. G.L.'s impression was noted as lumbar degenerative disc 
disease.  His clinical impression was that the veteran had 
lumbar degenerative disc disease without significant 
radiculopathy.  Dr. G.L also commented that the veteran's 
current diagnosis and disabilities were directly associated 
with his occupational employment as an airborne trooper with 
documentation and treatment while in service.  Furthermore, 
in May 2004, Dr. T.L. submitted his IME opinion.  He noted 
that medical records from 1995 and 1997 suggested that the 
veteran had degenerative disc disease.  He also stated that 
the etiology of spondylolisthesis can be related to 
degenerative disc disease which occurred because as the disc 
at L5-S1 failed, stresses were placed on the facet joints 
posteriorly, which then would wear out and hypertrophy.  Dr. 
T.L. concluded that  the veteran should be granted service 
connection for what he believed was degenerative 
spondylolisthesis of his spine 
 
The July 1997 and May 2004 statements are not cumulative and 
redundant.  Since the above evidence suggests that there may 
be a link between the veteran's current back disability and 
an incident or injury sustained while in service, the newly 
received evidence is of such significance that that it must 
be considered in order to fairly decide the merits of the 
claim.  Thus, it is material to the veteran's claim.  
Accordingly, the claim is reopened, and must be considered in 
light of all the evidence, both old and new.  



III.	Applicable Law and Regulations.  

As set forth below, because the veteran has been granted the 
benefits he was seeking (service connection for arthritis of 
the right knee and left knee, and service connection for 
degenerative spondylolisthesis of the spine), the Board finds 
that VA has provided the veteran with notice and opportunity 
to be heard, and adjudication of the underlying service 
connection claim poses no risk of prejudice to the veteran.  
Id. at 394 (1993).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002).  The mere fact of an in-service injury is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) 
(West Supp. 2001).  

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).  

	IV.	Service connection for a back 
disability.

The question that must be answered regarding this claim is 
whether the veteran's current back disorder is related to 
service.  

The evidence shows that the veteran has a current back 
disorder.  In October 1996, Dr. W.C. indicated that the 
veteran had multiple musculoskeletal problems, including 
problems in his low back.  In July 1997, Dr. G.L. concluded 
that, based on x-ray evidence, the veteran had lumbar 
degenerative disc disease without significant radiculopathy.  
In May 2004, Dr. T.L. stated that based on medical records 
from 1995 and 1997, the veteran had degenerative disc 
disease.  Furthermore, based on his review of service medical 
records and the other evidence of record, Dr. T.L. concluded 
that the veteran had what he believed was degenerative 
spondylolisthesis of the spine  

The evidence of record shows that the veteran was a 
paratrooper in service.  His awards of a Parachute Badge 
(Master), Republic of Thailand Parachute Badge, and Vietnam 
Jump Wings are documented on his DD-214.  The record 
indicates that the veteran had a 27 year history as a 
paratrooper in the service, and that he was involved in 
approximately 3,000 to 4,000 parachute jumps during that 
time.    

The evidence of record also shows that the veteran 
experienced back problems during service.  In January 1969, 
the veteran complained of pressure in the low thoracic spine 
region.  A March 1969 clinical note indicated that the 
veteran had experienced back pain for about four months, with 
no known injuries.  In November 1973, the veteran again 
complained of pain in the lower spine which had lasted over 
the a period of a few days.  At that time, slight lumbar 
rigidity was noted at T-10.  




There is credible medical evidence that supports a medical 
nexus between the veteran's current back condition and his 
experiences as a parachute jumper in service.  Dr. W.C. in 
October 1996 indicated that the veteran had musculoskeletal 
problems involving the low back, and that there was a high 
probability that multiple repeated trauma to the lower 
extremities from multiple jumps contributed to his 
degenerative changes in his joints.  In July 1997, Dr. G.L. 
stated that the veteran's current diagnosis and disabilities 
(which included lumbar degenerative disc disease) were 
directly associated with his occupational employment as an 
airborne trooper with documentation and treatment in service.  
In May 2004, Dr. T.L. noted the 3,000 to 4,000 parachute 
jumps taken by the veteran in service, and acknowledged the 
shock of landing and pain incurred by the veteran.  He noted 
a medical journal study of parachute jumps where it was 
concluded that a majority of injuries sustained in 
parachuting were sustained in landings.  Dr. T.L. also noted 
the veteran's documented history during service of back pain.  
Based on the veteran's service medical records and other 
evidence of record, he concluded that he believed service 
connection should be granted for degenerative 
spondylolisthesis of the spine.    

While it is not entirely clear that the veteran's current 
back disability is a result of injuries sustained in service, 
the Board finds that the various items of medical evidence 
weigh in favor of granting the veteran's claim.  There is at 
least an approximate balance as to the positive and negative 
evidence of record.  Accordingly, pursuant to 38 C.F.R. § 
3.102, the benefit of the doubt is granted to the veteran, 
and he is granted service connection for degenerative 
spondylolisthesis of the spine.  

V.	Service connection for arthritis of the 
right knee.

The question that must be answered regarding this claim is 
whether the veteran's current right knee disorder is related 
to service.  




The evidence shows that the veteran currently has arthritis 
of the right knee.  In 
September 1995, a VA examiner noted some mild degenerative 
changes in the veteran's patello-femoral joints, bilaterally.  
In October 1996, Dr. W.C. indicated that the veteran had 
multiple musculoskeletal problems, including problems in the 
knees.  In July 1997, Dr. G.L. reviewed the veteran's service 
medical records and examined the veteran.  He noted swelling 
and stiffness in both knees.  His clinical impression was 
that the veteran had bilateral osteoarthritis of the knees.

As stated earlier, the evidence of record shows that the 
veteran was a paratrooper in service.  His awards of a 
Parachute Badge (Master), Republic of Thailand Parachute 
Badge, and Vietnam Jump Wings are documented on his DD-214.  
The record indicates that the veteran had a 27 year history 
as a paratrooper in the service, and that he was involved in 
approximately 3,000 to 4,000 parachute jumps during that 
time.    

The evidence or record indicates that the veteran suffered 
injury and pain to his right knee in service following 
parachute jumps, but that he did not seek lots of medical 
attention because he did not want to be taken off jump 
status.  In May 2004, Dr. T.L. noted that he believed the 
veteran's claim of working through pain and avoiding medical 
grounding to maintain his jump pay status.  The veteran would 
often get medication from medics following parachute jumps.  
While service medical records are silent as to complaints 
regarding the right knee, post-service evidence shows that 
the veteran experienced problems with his right knee.  In 
September 1995, the veteran reported right knee pain with 
patella compression.  In July 1997, the veteran reported 
intermittent swelling, stiffness and giving way of both of 
his knees.  

There is credible medical evidence that supports a medical 
nexus between the veteran's current right knee condition and 
his experiences as a parachute jumper in service and knee 
pain in service.  In September 1995, a VA examiner noted that 
the veteran's degenerative changes in his patello-femoral 
joints bilaterally could occur as a normal result of aging, 
however a 27 year history of the type of trauma involved in 
parachuting could certainly cause a progression of symptoms.  
Dr. W.C. in October 1996 indicated that the veteran had 
musculoskeletal problems involving the knees, and that there 
was a high probability that multiple repeated trauma to the 
lower extremities from multiple jumps contributed to his 
degenerative changes in his joints.  In July 1997, Dr. G.L. 
stated that the veteran's current diagnosis and disabilities 
(which included bilateral osteoarthritis of the knees) were 
directly associated with his occupational employment as an 
airborne trooper with documentation and treatment in service.  
In May 2004, Dr. T.L. noted the 3,000 to 4,000 parachute 
jumps taken by the veteran in service, and acknowledged the 
shock of landing and pain incurred by the veteran.  He noted 
a medical journal study of parachute jumps where it was 
concluded that a majority of injuries sustained in 
parachuting were sustained in landings.  Dr. T.L. also noted 
that calcifications (confirmed by x-ray) near the patellar 
and quadriceps tendons of both knees support a repetitive 
injury model where the tendons were stressed.  Dr. T.L. 
stated that he believed the veteran's contention of recurring 
high stresses on the knee joints over a prolonged period of 
time, resulting in micro and eventually macro trauma that 
initially may not have been apparent on x-ray.  Accordingly, 
the Board finds that credible evidence exists that it is at 
least as likely as not that the veteran's arthritis of the 
right knee was the result of the veteran's experience as a 
parachute jumper during service. 

There is some evidence that weighs against finding a medical 
connection between arthritis of the right knee and the 
veteran's service.  In October 1997, a VA examiner concluded 
that there was no specific episode of trauma and he could not 
relate the veteran's long history of knee pain to his 
activities in service.

Nonetheless, the Board finds that various items of medical 
evidence weigh in favor of granting the veteran's claim.  
There is at least an approximate balance as to the positive 
and negative evidence of record.  Accordingly, pursuant to 38 
C.F.R. § 3.102, the benefit of the doubt is granted to the 
veteran, and he is granted service connection for arthritis 
of the right knee.  

	



VI.	Service connection for arthritis of the 
left knee.

The question that must be answered regarding this claim is 
whether the veteran's current left knee disorder is related 
to service.  

The evidence shows that the veteran currently has arthritis 
of the left knee.  As noted above, in September 1995, a VA 
examiner noted some mild degenerative changes in the 
veteran's patello-femoral joints, bilaterally.  In October 
1996, Dr. W.C. indicated that the veteran had multiple 
musculoskeletal problems, including problems in the knees.  
In July 1997, Dr. G.L. reviewed the veteran's service medical 
records and examined the veteran.  He noted swelling and 
stiffness in both knees.  His clinical impression was that 
the veteran had bilateral osteoarthritis of the knees.

The evidence of record clearly shows that the veteran was a 
paratrooper in service.  His awards of a Parachute Badge 
(Master), Republic of Thailand Parachute Badge, and Vietnam 
Jump Wings are documented on his DD-214.  The record 
indicates that the veteran had a 27 year history as a 
paratrooper in the service, and that he was involved in 
approximately 3,000 to 4,000 parachute jumps during that 
time.    

The evidence also indicates that the veteran suffered injury 
and pain to his left knee in service following parachute 
jumps, but that he did not seek much medical attention 
because he did not want to be taken off jump status.  In May 
2004, Dr. T.L. noted that he believed the veteran's claim of 
working through pain and avoiding medical grounding to 
maintain his jump pay status.  The veteran would often get 
medication from medics following parachute jumps.  In 
addition, service medical records show that the veteran 
complained of left knee pain.  In December 1978, the veteran 
noted a sudden onset of left knee pain.  No prior history of 
arthritis or trauma was noted at the time.  There was some 
effusion of the left knee at the time.  Follow-up treatment 
in March 1979 showed that the veteran's left knee was doing 
fine.



There exists credible medical evidence that supports a 
medical nexus between the veteran's current left knee 
condition and his experiences as a parachute jumper in 
service and knee pain in service.  In September 1995, a VA 
examiner noted that the veteran's degenerative changes in his 
patello-femoral joints bilaterally could occur as a normal 
result of aging, however a 27 year history of the type of 
trauma involved in parachuting could certainly cause a 
progression of symptoms.  Dr. W.C. in October 1996 indicated 
that the veteran had musculoskeletal problems involving the 
knees, and that there was a high probability that multiple 
repeated trauma to the lower extremities from multiple jumps 
contributed to his degenerative changes in his joints.  In 
July 1997, Dr. G.L. stated that the veteran's current 
diagnosis and disabilities (which included bilateral 
osteoarthritis of the knees) were directly associated with 
his occupational employment as an airborne trooper with 
documentation and treatment in service.  In May 2004, Dr. 
T.L. noted the 3,000 to 4,000 parachute jumps taken by the 
veteran in service, and acknowledged the shock of landing and 
pain incurred by the veteran.  He noted a medical journal 
study of parachute jumps where it was concluded that a 
majority of injuries sustained in parachuting were sustained 
in landings.  Dr. T.L. also noted that calcifications 
(confirmed by x-ray) near the patellar and quadriceps tendons 
of both knees support a repetitive injury model where the 
tendons were stressed.  Dr. T.L. stated that he believed the 
veteran's contention of recurring high stresses on the knee 
joints over a prolonged period of time, resulting in micro 
and eventually macro trauma that initially may not have been 
apparent on x-ray.  Accordingly, the Board finds that 
credible evidence exists that shows that it is at least as 
likely as not that the veteran's arthritis of the left knee 
was the result of the veteran's experiences as a parachute 
jumper in service. 

Some evidence weighs against finding a medical connection 
between arthritis of the left knee and service.  In October 
1997, a VA examiner concluded that there was no specific 
episode of trauma and he could not relate the veteran's long 
history of knee pain to his activities in service.




Nonetheless, the Board finds that various items of medical 
evidence weigh in favor of granting the veteran's claim.  
There is at least an approximate balance as to the positive 
and negative evidence of record.  Accordingly, pursuant to 38 
C.F.R. § 3.102, the benefit of the doubt is granted to the 
veteran, and he is granted service connection for arthritis 
of the left knee.  


ORDER

1.  As new and material evidence has been submitted regarding 
the claim of service connection for a back disability, the 
veteran's claim is reopened.  

2.  Entitlement to service connection for degenerative 
spondylolisthesis of the spine is granted.

3.  Entitlement to service connection for arthritis of the 
right knee is granted.

4.  Entitlement to service connection for arthritis of the 
left knee is granted.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



